NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5572-17T2

JAMES WATKINS,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

AMANDA HOWARD,
f/k/a AMANDA WATKINS,

     Defendant-Respondent/
     Cross-Appellant.
__________________________

                    Argued September 25, 2019 – Decided October 21, 2019

                    Before Judges Koblitz and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-14666-92.

                    Steven Resnick argued the cause for appellant/ cross-
                    respondent (Ziegler, Zemsky & Resnick, attorneys;
                    Steven Resnick and Ruth Kim, on the briefs).

                    Paul Joseph Concannon argued the cause for
                    respondent/cross-appellant (Dario Albert Metz &
            Eyerman, LLC, attorneys; John E. Finnerty and Paul
            Joseph Concannon, on the briefs).

PER CURIAM

      Plaintiff James Watkins appeals from June 27 and 29, 2018 post-judgment

orders, which denied his motion to terminate alimony and life insurance based

upon cohabitation, for discovery and a plenary hearing. Defendant Amanda

Howard cross-appeals from the June 27 order, which denied her request for

counsel fees. We affirm on the appeal, but reverse and remand on the cross-

appeal.

      We take the following facts from the record. The parties married in 1968,

and divorced in 1993.     Two children were born of the marriage, who are

emancipated. The Judgment of Divorce incorporated a property settlement

agreement (PSA). Relevant to this appeal, paragraph nineteen of the PSA stated

plaintiff would pay defendant $3000 per month in permanent alimony. It also

stated the "alimony payments shall continue until the death of [defendant], death

of [plaintiff], re-marriage of [defendant,] or the [defendant]'s entry into a

relationship tantamount to marriage."

      Five months after the judgment of divorce, plaintiff remarried and moved

to Cape May County. Defendant remained in Bergen County. The parties'



                                                                         A-5572-17T2
                                        2
daughter lives with her family in Massachusetts, and their son resides with his

family in Colorado.

        Defendant began a dating relationship with K.C.1 in 1998, which

continues to present day. In 2009, plaintiff sought a reduction or termination of

alimony based upon his retirement, a financial change in circumstances

occasioned by his wife's illness and defendant's increased earnings, and

defendant's cohabitation with K.C.

        Regarding the cohabitation, plaintiff alleged defendant and K.C. were

spending four-to-five nights per week at each other's residence. He alleged they

vacationed together and were involved in various aspects of each other's social

and family lives.      In 2000, K.C. escorted defendant down the aisle at her

daughter's wedding and appeared in family photos from the wedding. He also

accompanied defendant to the birth of her first grandchild in 2003. In 2006, he

attended another grandchild's first birthday. In 2008, he attended Christmas

with defendant at her daughter's house. Plaintiff alleged the grandchildren

referred to K.C. as "grandpa [K]" and K.C. took on a grandfatherly role.

        Defendant admitted the dating relationship with K.C., but denied he was

a live-in boyfriend. She certified "[t]he facts are . . . there is a man I date, and


1
    We utilize K.C.'s initials to protect his privacy because he is not a party.
                                                                             A-5572-17T2
                                          3
during most weekends we spend one night together either at my apartment or

his apartment." She admitted traveling with K.C. to visit each other's families,

but denied sharing expenses or financial resources with K.C.

      The court denied plaintiff's request to terminate alimony, finding plaintiff

did not establish a prima facie case of cohabitation. However, the court reduced

plaintiff's alimony to $2250 per month based upon his retirement.

      In 2018, plaintiff filed another motion to terminate his alimony and life

insurance obligations retroactive to 2014, based on defendant's cohabitation.

Defendant cross-moved to deny plaintiff's motion, enforce the life insurance

obligation, and sought counsel fees and costs.

      Plaintiff's application alleged the same facts as the 2009 motion, with a

few updates. Plaintiff attached a two-page certification from each of the parties'

children, which repeated plaintiff's narrative that defendant and K.C. were in a

dating relationship. The certification from the parties' daughter claimed K.C.

drove defendant to Massachusetts to visit her family, and repeated that K.C.

participated in her wedding, was present for the birth of her child, and her

children referred to him as "[g]randpa."

      The new facts alleged in the daughter's certification asserted K.C.

accompanied defendant on vacation to visit defendant's son in Colorado in 2013.


                                                                          A-5572-17T2
                                        4
The certification also alleged K.C. attended her aunt's eightieth birthday with

defendant in 2017. The certification further stated: "In the summer of 2017, I

came to New Jersey with my husband and my children to visit my family. My

children stayed at [K.C.'s] home, with my mother and [K.C.]. My husband and

I stayed at my mother's one-bedroom condominium only a few miles away."

The son's certification mostly mirrored the daughter's.

      Plaintiff's certification alleged K.C. moved to within approximately three-

quarters of a mile from defendant's home in 2016.         He alleged K.C. and

defendant had access to each other's residences, but offered nothing to prove his

claim. Plaintiff's certification attached a photograph posted by a grandchild

taken during a 2014 trip to Colorado to visit the parties' son, referring to K.C.

and defendant as his "grandparents." Plaintiff claimed the parties' fifteen-year-

old granddaughter effectively sees K.C. as defendant's husband.

      Moreover, plaintiff alleged, "[d]efendant does not drive. [K.C.] is solely

responsible for transporting [defendant] anywhere she needs to go." He argued

"defendant is dependent upon [K.C.]," and "[b]y being solely responsible for her

transportation, he is effectively responsible for all of her . . . expenses"

associated with transportation. He alleged defendant and K.C. "share in the

costs for travel and meals during [their] trips."


                                                                         A-5572-17T2
                                         5
      Defendant denied these assertions noting neither plaintiff nor their

children lived close enough to witness her driving habits. She certified she

"drive[s] all the time, but do[es] not like to drive on highways, and therefore,

usually use[s] car services." Additionally, she stated when she and K.C. are on

a trip together, involving highway driving, he drove. Defendant certified she

often travels alone and in those instances, travels by air or train.

      Defendant certified she is not dependent on K.C. for transportation. She

noted her vehicle is titled, registered, and insured in her name. She drives it

roughly five-to-six days a week, including shopping in town, running errands,

traveling to the gym, and visiting dentists and doctors — all of whom are located

near her residence. Defendant offered certifications from two close friends who

witnessed her driving routine.

      Defendant denied she and K.C. shared any living expenses. She certified

when they do go out for meals together, they "try to share the costs fairly." She

attached her apartment lease, renter's insurance policy, utility and cable bills,

rent payment checks, auto insurance declaration page, auto repair receipts, and

bank statements demonstrating she paid the expenses herself.

      The motion judge denied the relief requested by plaintiff and defendant.

He found "[i]t is un-controverted [defendant] and [K.C.] maintain separate


                                                                         A-5572-17T2
                                         6
abodes. . . . It is un-controverted [they] do not comingle their finances. And

that one does not pay the debts of the other." The judge found no other objective

indicia defendant and K.C. enjoyed a relationship tantamount to a marriage.

      Addressing plaintiff's evidence of cohabitation, the judge found the

children's certifications had little probative value other than confirming

defendant and K.C. sometimes visit the children together. The judge concluded

plaintiff "has not made a prima facie showing . . . [K.C.] actually supports

[defendant].     His only allegation in that regard is that [K.C.] drives [her]

everywhere, and argues therefore, . . . [K.C.] covers [her] transportation costs."

He concluded it "makes sense that she does not like to drive on the highways

. . . and [plaintiff] has not shown otherwise that she drives herself." The judge

noted the grandchildren referring to K.C. as "grandpa" was no more significant

than a child referring to a parent's good friend as "uncle." The judge concluded

it was "a term of affection rather than a term of a familial relationship."

      Comparing the evidence presented with the evidence presented at

plaintiff's 2009 motion, the judge concluded:

                      The mere passage of time does not rise to the
               level of changed circumstances to warrant the
               modification of alimony. Given the foregoing, I do not
               find that [plaintiff] has made a prima facie showing that
               [defendant] . . . is in a [marital-]type relationship to


                                                                              A-5572-17T2
                                          7
            warrant the termination of alimony, or to warrant
            further discovery in that regard.

The judge denied defendant's request for counsel fees, noting only that plaintiff's

application was not made in bad faith and therefore each party would be

responsible for their own counsel fees.

                                          I.

      "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433
N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998)). "We do not disturb the factual findings and legal conclusions of

the trial judge unless . . . convinced that they are so manifestly unsupported by

or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice." Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(internal quotations omitted) (alterations in original) (citing Cesare, 154 N.J. at

412). "We will reverse only if we find the trial judge clearly abused his or her

discretion[.]" Clark v. Clark, 429 N.J. Super. 61, 72 (App. Div. 2012). The

same standard of review applies to a trial court's determination of counsel fees.

Barr v. Barr, 418 N.J. Super. 18, 46-47 (App. Div. 2011). Conversely, "all legal

issues are reviewed de novo." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App.

Div. 2017) (citing Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013)).

                                                                           A-5572-17T2
                                          8
                                         II.

      Plaintiff argues he provided ample evidence defendant and K.C. were in a

relationship tantamount to marriage by socializing, attending family and

personal events together, and residing close to one another.             He argues,

notwithstanding the PSA's terms, alimony should have been terminated due to

defendant's cohabitation, which constituted a change in circumstances. He

asserts the parties' conflicting certifications warranted discovery and a plenary

hearing.

      "The duties of former spouses regarding alimony are always subject to

review or modification by our courts based upon a showing of changed

circumstances." Miller v. Miller, 160 N.J. 408, 419 (1999) (quoting Lepis v.

Lepis, 83 N.J. 139, 145 (1980)). However, "[a] prima facie showing of changed

circumstances must be made before a court will order discovery of an ex-

spouse's financial status." Lepis, 83 N.J. at 157. While a prima facie showing

of cohabitation can be difficult to establish because the readily available

evidence is often also consistent with a less serious dating relationship, it is still

a prerequisite to ordering discovery and a hearing. See Landau v. Landau, __

N.J. __, __ (App. Div. 2019) (slip op. at 17) (citing Konzelman v. Konzelman,

158 N.J. 185, 191-92 (1999).


                                                                              A-5572-17T2
                                          9
      Whether the relationship between a dependent spouse and third party is

tantamount to marriage or cohabitation requires an analysis of the economic

benefits of the relationship. Garlinger v. Garlinger, 137 N.J. Super. 56, 65 (App.

Div. 1975); see also Reese v. Weis, 430 N.J. Super. 552, 571 (App. Div. 2013)

(holding modifications of alimony are warranted when the dependent spouse

economically benefits from cohabitation).

      A modification based on a cohabitation is appropriate when: (1) the third

party contributes to the dependent spouse's support; or (2) the third party resides

in the dependent spouse's home without contributing anything toward the

household expenses.     Gayet v. Gayet, 92 N.J. 149, 153 (1983) (discussing

Garlinger, 137 N.J. Super. at 61). "In short, this scheme permits modification

for changed circumstances resulting from cohabitation only if one cohabitant

supports or subsidizes the other under circumstances sufficient to entitle the

supporting spouse to relief." Id. at 153-54. "[T]he inquiry regarding whether

an economic benefit arises in the context of cohabitation must consider not only

the actual financial assistance resulting from the new relationship, but also

should weigh other enhancements to the dependent spouse's standard of li ving

that directly result[s] from cohabitation[.]" Reese, 430 N.J. Super. at 557-58.




                                                                           A-5572-17T2
                                       10
      Furthermore, "[i]n addition to intimate or romantic involvement, indicia

of cohabitation may 'include, but are not limited to, living together, intertwined

finances such as joint bank accounts, sharing living expenses and household

chores, and recognition of the relationship in the couple's social and family

circle.'" Id. at 570 (citing Konzelman, 158 N.J. at 202).

      "[W]here . . . the affidavits do not show the existence of a genuine issue

of material fact, the trial judge . . . may decide the motion without a plenary

hearing." Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div. 1976) (Cf.

Skillman v. Skillman, 136 N.J. Super. 348, 350 (App. Div. 1975). Conflicting

certifications giving rise to a genuine dispute of material facts can establish a

prima facie showing because "they must be examined with an appreciation that

if supported by competent evidence they would establish a prima facie cause of

action."   Conforti v. Guliadis, 128 N.J. 318, 328 (1992).              However,

"[c]onclusory allegations [should] . . . be disregarded. Only statements to which

a party could testify should be considered." Lepis, 83 N.J. at 159.

      The evidence plaintiff presented in his second application to terminate

alimony on the basis of cohabitation virtually mirrored the evidence presented

in the 2009 application. The evidence failed to establish a prima facie showing

of either a physical cohabitation or a financial interrelationship demonstrating


                                                                          A-5572-17T2
                                       11
defendant no longer needed alimony. At best, the plaintiff's proofs showed K.C.

and defendant occasionally vacationed together, shared meals, and K.C. drove

defendant on long distance trips.

      The certifications plaintiff provided from the parties' children contained

limited information that did not establish cohabitation, but instead provided

supposition regarding defendant's relationship with K.C.         Indeed, beyond

observing K.C. drive defendant to Massachusetts or accompany her on a trip to

Colorado, the certifications contained the same information presented to the

court in 2009. And because each child resided far from defendant's residence ,

their assertions that defendant did not like to drive and K.C. was responsible for

the couple's driving were conjectural.

      On the other hand, defendant's certification attached a variety of objective

proofs, including copies of her bills and finances, and certifications from her

close friends. This evidence readily rebutted the absence of objective evidence

proffered by plaintiff of an alleged economically interdependent relationship

and the claim defendant relied upon K.C. for transportation.

      Therefore, the motion judge's finding that there was no prima facie

evidence of cohabitation or "a relationship tantamount to marriage," was




                                                                          A-5572-17T2
                                         12
supported by the substantial, credible evidence in the record. The decision to

deny plaintiff discovery and a plenary hearing was not an abuse of discretion.

                                       III.

      On the cross-appeal, defendant argues the motion judge should have

awarded her counsel fees. She argues he failed to consider the Rule 5:3-5(c)

factors.

      Rule 5:3-5(c) states:

            [T]he court in its discretion may make an allowance . . .
            on final determination, to be paid by any party to the
            action . . . on any claim for . . . alimony . . . [or]
            enforcement of agreements between spouses[.] . . . In
            determining the amount of the fee award, the court
            should consider . . . the following factors: (1) the
            financial circumstances of the parties; (2) the ability of
            the parties to pay their own fees or to contribute to the
            fees of the other party; (3) the reasonableness and good
            faith of the positions advanced by the parties both
            during and prior to trial; (4) the extent of the fees
            incurred by both parties; (5) any fees previously
            awarded; (6) the amount of fees previously paid to
            counsel by each party; (7) the results obtained; (8) the
            degree to which fees were incurred to enforce existing
            orders or to compel discovery; and (9) any other factor
            bearing on the fairness of an award.

Pursuant to Rule 5:3-5(c), a judge must make factual findings, which

"adequately justify the denial of [an] application for counsel fees." Reese, 430
N.J. Super. at 586.


                                                                         A-5572-17T2
                                       13
      The motion judge only addressed whether plaintiff made the application

in good faith. Rule 5:3-5(c) requires the motion judge to consider more than a

party's good faith. The record here lacks an assessment of the other eight factors

required by the rule. For these reasons, we reverse and remand the counsel fee

determination to the motion judge to make findings consistent with this opinion.

      Affirmed in part, reversed and remanded in part.         We do not retain

jurisdiction.




                                                                          A-5572-17T2
                                       14